Perlin, C.J. Claimant, LaSalle Extension University, seeks payment in the sum of $60.00 for services and materials rendered to the Board of Vocational Education and Behabilitation for a correspondence course for one Beatrice J. Tinsley. The parties have stipulated that, as a result of delay in billing by claimant herein, payment was not made prior to the closing of the biennium appropriation, and that the sum requested is lawfully due claimant. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears that all the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $60.00.